       Case 1:19-cr-00850-JSR Document 102 Filed 10/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

     - against -
                                         No. 19 Cr. 850 (JSR)
PARKER H. PETIT and
WILLIAM TAYLOR

     Defendants.



     PARKER H. PETIT’S AND WILLIAM TAYLOR’S PROPOSED VOIR DIRE




                                     1
            Case 1:19-cr-00850-JSR Document 102 Filed 10/21/20 Page 2 of 3




       Defendants Parker H. Petit and William Taylor respectfully ask the Court, pursuant to

Federal Rule of Criminal Procedure 24(a), to include the following in its questioning of

prospective jurors, in addition to the questions typically asked by the Court. Pursuant to Federal

Rule of Criminal Procedure 24(a)(2), Messrs. Petit and Taylor also ask the Court to permit the

attorneys for the parties to submit further questions that the Court may ask if it considers them

proper, and in all events to ask whether the juror is certain that the particular fact or circumstance

at issue would not influence the juror to favor the government or the defense.


  I.   TRIAL ADMINISTRATION & COVID-19

       1.       I expect this trial to last up to six weeks. Is there any reason, including any reason

related to the coronavirus pandemic, that would make serving as a juror for up to six weeks a

genuine and undue hardship for you or your family?

       2.       The Court has done its utmost to ensure that the courtroom and courthouse are a

safe environment despite the coronavirus pandemic. Even so, would serving as a juror during

the pandemic prevent you from being a fair, impartial, and attentive juror?

 II.   QUESTIONS SPECIFIC TO THE CASE

       3.       This case will involve evidence and allegations concerning accounting matters.

             a. Do you have any formal education in accounting?

             b. Do you have any work experience in accounting?

       4.       This case will involve evidence and allegations concerning two executives of a

corporation that sells healthcare products.

             a. Have you ever been an officer or director of a corporation?

             b. Have you ever worked in a sales role (other than a retail setting)?




                                                  2
            Case 1:19-cr-00850-JSR Document 102 Filed 10/21/20 Page 3 of 3




             c. Have you ever worked in a healthcare business, such as a pharmaceutical or

                medical device company?

       5.       Have you have ever owned your own business?

       6.       This case involves charges of conspiracy to commit securities fraud.

             a. Do you invest in the stock market?

             b. Have you or anyone close to you ever experienced significant financial losses

                from investing in the stock market?



Dated: October 21, 2020

FRESHFIELDS BRUCKHAUS                                 QUINN EMANUEL URQUHART
DERINGER US LLP                                       & SULLIVAN, LLP

 /s/ Eric B. Bruce                                    /s/ William Weinreb
Eric B. Bruce                                         William Weinreb
Jennifer B. Loeb                                      Michael Packard
Altin H. Sila                                         111 Huntington Ave., Suite 520
                                                      Boston, MA 02199
700 13th Street, NW                                   Tel: (617) 712-7100
10th Floor                                            Fax: (617) 712-7200
Washington, DC 20005                                  billweinreb@quinnemanuel.com
Telephone: (202) 777-4577                             michaelpackard@quinnemanuel.com
Eric.Bruce@freshfields.com
Jennifer.Loeb@freshfields.com                         William Burck
Altin.Sila@freshfields.com                            Daniel Koffmann
                                                      51 Madison Avenue, 22nd Floor
                                                      New York, New York
                                                      Tel: (212) 849-7000
KOBRE & KIM LLP                                       Fax: (212) 849-7100
                                                      williamburck@quinnemanuel.com
Matthew I. Menchel                                    danielkoffmann@quinnemanuel.com
Amanda N. Tuminelli
800 Third Avenue                                      Attorneys for William Taylor
6th Floor
New York, NY 10022
Telephone: (212) 488-1200
matthew.menchel@kobrekim.com
amanda.tuminelli@kobrekim.com

Attorneys for Parker H. Petit


                                                3
